‘ Case 2:19-cv-02384-TLP-dkv Document 4 Filed 06/11/19 Page1lof1 PagelD 27

AGREEMENT TO RECEIVE NOTICE OF ELECTRONIC FILING (NEF)... 4,

NOTE: This Form Does Not Authorize Electronic Filing

Re:
Case Number

 

By my signature and submission of a valid email address, | agree to accept Notice(s) of
Electronic Filing from the United States District Court, Western District of Tennessee.

—TTerera. Moun

Printed Name . wi

O\N SS Qe & 16 @ hot maal. com
Email address (PLEASE PRINT)
ts ndetaceu

Signature C# WA [

If the NEF is returned as undeliverable, this agreement is null and void, and future documents will be
mailed via U.S. Postal Service by Clerk’s office upon notification of the undeliverable email.
